OPINION — AG — ** COUNTY ELECTION — FILING ** THE CREEK COUNTY ELECTION BOARD HAS HANDED ME THE ENCLOSED COPY OF A NOTIFICATION AND DECLARATION FILED BY J. W. DODSON, FOR THE OFFICE OF COUNTY COMMISSIONER, WITH THE REQUEST THAT I OBTAIN AN OPINION FROM YOU AS TO WHETHER HIS CANDIDACY SHOULD BE ON THE COUNTY BALLOT THIS FALL. ALTHOUGH THE DATES SHOWN IN THE APPLICATION MENTION MAY 30, IT WAS ACTUALLY FILED ON APRIL 30, AND THERE IS NOT QUESTION AS TO THAT MATTER . . . . 26 O.S.H. 162(A), 26 O.S.H. 162(B) AND 26 O.S.H. 162(C) PERMIT AN INDEPENDENT CANDIDATE TO FILE FOR OFFICE. . . HE CAN FILE. CITE: 28 O.S. 162 [28-162](C) (FRED HANSEN)